Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.	This application discloses and claims only subject matter disclosed in prior application no 14/871658, filed 9/30/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As to claims 1, 8, Drotos teaches a method and system for behavioral pairing in a contact center system comprising: determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a contact for connection to an agent ([0066] – where Drotos discussed calls with higher scores directed to a preferred business unit to pair with agent at preferred business unit and calls with a value of zero for the overdue credit lines and the late payments directed to a preferred customer line to pair with agent at preferred customer line) and routing an incoming call placed by the caller (Fig. 2, caller 102) to an end user or agent (Fig. 2, end user 106), hence it would have been obvious that the caller or contact is available in order to place an incoming call to an agent; determining, by the at least one computer processor, for each of the plurality of contacts, a bandwidth greater than zero for being selected for connection to the agent ([0056]); selecting, by the at least one computer processor, one of the plurality of contacts for connection based at least in part on the bandwidth of each of the plurality of contacts ([0066]); and establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the agent and the one of the plurality of contacts based upon the selecting ([0059, 0061, 0066]).
Drotos does not explicitly discuss after the next agent becomes available for connection to any of the plurality of contacts.
Mezo teaches after the next agent becomes available for connection to any of the plurality of contacts ([0005]).

As to claims 2, 9, 16, Drotos teaches the method of claim 1, the system of claim 8 and the article of manufacture of claim 15, wherein the bandwidth of each of the plurality of contacts is non-overlapping with the bandwidth of each other contact of the plurality of contacts ([0041] – where Drotos discussed individual’s credit score calculated using a formula determined by the credit agency that collects the individual credit-related attributes to the call handler and it would have been obvious that the individual’s credit score of the contacts is non-overlapping since each contact/individual’s credit related attributes and/or credit score is different than other contact/individual’s credit related attributes; and [0056] credit score within lower performing caller range of 400-500 and high performing caller range of 700-800).
As to claims 3, 10, 17, Drotos teaches the method of claim 1, the system of claim 8, and the article of manufacture of claim 15, wherein a higher-performing contact has a larger bandwidth than a lower-performing contact ([0056] – where Drotos discussed credit score within high performing caller range of 700-800 and lower performing caller range of 400-500).
 As to claims 6, 13, 19, Drotos does not explicitly disclose the method of claim 1, the system of claim 8, and the article of manufacture of claim 15, wherein at least a portion of the plurality of contacts have approximately equal bandwidths, wherein equal bandwidths correspond with approximately uniform contact type selection. However, 
Claim 15 is rejected for the same reasons discuss above with respect to claim 1.  Furthermore, Drotos teaches a non-transitory processor readable medium and instructions stored on the medium wherein the instructions are configured to be readable from the medium by at least one computer processor ([0069-0071, 0076-0078]).
Allowable Subject Matter
4.	Claims 4-5, 7, 11-12, 14, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,431 in view of Brussat et al. (2010/0086120). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the 10,708,431 Patent with obvious wording variations.

U.S. Patent Application 16/996,669
U.S. Patent 10,708,431
A method for behavior pairing in a contact center system comprising:
A method for behavior pairing in a contact center system comprising:
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of contacts available for connection to an agent;
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of agents available for connection to a contact;
determining, by the at least one computer processor, for each of the plurality of contacts, a bandwidth greater than zero for being selected for connection to the agent;
determining, by the at least one computer processor, for each of the plurality of agents, a bandwidth greater than zero for being selected for connection to the contact, wherein a larger difference in 

selecting, by the at least one computer processor, after the next contact becomes available for connection to any of the plurality of agents, one of the plurality of agents for connection based at least in part on the bandwidth of each of the plurality of agents; and
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the agent and the one of the plurality of contacts based upon the selecting.
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the one of the plurality of agents based upon the selecting.


U.S. Patent 10,708,431 teaches plurality of agents available to connect to a contact instead of plurality of contacts available to connect to an agent and vice versa. Brussat teaches a method and system for behavioral pairing in a contact center system comprising: determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of agents available for connection to a contact ([0038] – selecting agent 130a 
The examiner notes that claims 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20 of the ‘669 Application respectively corresponds to claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18 of the ‘431 Patent.

7.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,750,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Patent No. 10,750,023 with obvious wording variations.

U.S. Patent Application 16/996,669
U.S. Patent No. 10,750,023
A method for behavior pairing in a contact center comprising:
A method for behavior pairing in a contact center comprising:
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of contacts available for connection to an agent;
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of contacts available for connection to an agent;
determining, by the at least one computer processor, for each of the plurality of contacts, a bandwidth greater than zero for being selected for connection to the agent;
determining, by the at least one computer processor, for each of the plurality of contacts, a bandwidth greater than zero for being selected for connection to the agent, wherein a larger difference in bandwidth between a higher ranking contact and a lower ranking contact 

selecting, by the at least one computer processor, after the next agent becomes available for connection to any of the plurality of contacts, one of the plurality of contacts for connection based at least in part on the bandwidth of each of the plurality of contacts; and
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the agent and the one of the plurality of contacts based upon the selecting.
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the agent and the one of the plurality of contacts based upon the selecting.


The examiner notes claims 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20 of the ‘669 Application respectively corresponds to claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18 of the ‘023 Patent.

8.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/921,649 in view of Brussat et al. (2010/0086120). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present .
This is a provisional nonstatutory double patenting rejection.

U.S. Patent Application 16/996,669
U.S. Patent Application 16/921,649
A method for behavior pairing in a contact center comprising:
A method for behavior pairing in a contact center comprising:
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of contacts available for connection to an agent;
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of agents available for connection to a contact;
determining, by the at least one computer processor, for each of the plurality of contacts, a bandwidth greater than zero for being selected for connection to the agent;
determining, by the at least one computer processor, for each of the plurality of agents, a bandwidth greater than zero for being selected for connection to the contact;
selecting, by the at least one computer processor, after the next agent becomes available for connection to any of the plurality of contacts, one of the plurality of contacts for connection based at least in 


establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the one of the plurality of agents based upon the selecting.


The only different between Claim 1 of current patent application and claim 1 copending Application No. 16/921,649 is plurality of agents instead of plurality of contacts and vice versa. Brussat teaches a method and system for behavioral pairing in a contact center system comprising: determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of agents available for connection to a contact ([0038] – selecting agent 130a of a plurality of agents 130a-n of Fig. 1 available to route the call); determining, by the at least one computer processor, for each of the plurality of agents, a bandwidth greater than zero for being selected for connection to the contact (Fig. 6 and [0075] – plurality of agents 130a-n with proficiency scores greater than zero for selecting connection to the contact); selecting, by the at least one computer processor, one of the plurality of agents for connection based at least in part on the bandwidth of each of the plurality of agents (Fig. 6, [0076-0078]); and establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the one of the plurality of agents based upon the 
The examiner notes claims 2-20 of the ‘669 Application respectively corresponds to claims 2-20 of the copending ‘649 application.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571) 272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to:
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652